Citation Nr: 1746382	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as due to service-connected hip disabilities.


REPRESENTATION

Veteran represented by:    The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.A.


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active service from July 2000 to August 2004

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2016, the Veteran participated in a video hearing  conference before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that her back disability is the result of service-connected bilateral hip disabilities.  The Veteran asserts that her hip disabilities have caused strain on the back, and have caused her to fall on several occasions causing further injury to the back.  In an April 2012 notice of disagreement, the Veteran highlighted multiple incidents in service where she made complaints of gluteus medius pain that could have been caused by the lower spine and not her hips.  During the August 2016 hearing, the Veteran testified that while she thought she was experiencing constant hip pain since separation from service, she was recently made aware that the pain she was experiencing was not from her hips, but instead from her back.  The Veteran stated that during a recent VA examination she was told that information by the examiner, but that it was not documented and that she does not have any medical documentation to support that assertion.  

In an March 2012 examination, the examiner opined that the Veteran's back disability was not directly or proximately the result of service connected disabilities.  The reason provided was that the Veteran's back showed several bulged disc and minor degenerative changes along with minimal left scoliotic lumbar structure.  The examiner determined that those were considered independent of the Veteran's hip disability pathology.  The examiner diagnosed the Veteran with lumbar spine mild scoliosis, mild degenerative joint disease, and mild disc bulges without radiculopathy or neuropathy.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner did not address whether or not that the Veteran's back disability is directly related to her active service, or whether or not it was aggravated by bilateral hip disabilities.  As a result, the March 2012 examination is incomplete for adjudication and further examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from October 2015 to present.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.  The examiner should provide the following: 

(a)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any low back disability is related to active service, or that the complaints of gluteus medius pain in service represented the manifestation of a low back disability. 

(b)  The examiner should opine whether it is at least as likely as not (50 percent possibility or greater) that any low back disability is caused by, due to, or the result of the service-connected hip disabilities, to include due to any falls caused by the hip disabilities.  

(c)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any low back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected hip disabilities, to include due to any falls caused by the hip disabilities.

(d)  The examiner should opine whether or not a current back disability was present in service and could have been misattributed to a hip problem.  The examiner should also address the Veteran's contentions that complaints regarding her gluteus medius while in service were early indicators of the low back disability.

(e)  If the examiner determines that the Veteran's back disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding any in service incident, history, and continuity of symptomatology.

3.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

